     Case 2:85-cv-04544-DMG-AGR Document 597 Filed 07/12/19 Page 1 of 14 Page ID
                                     #:31321



 1
     JOSEPH H. HUNT
 2   Assistant Attorney General
 3   Civil Division
     WILLIAM C. PEACHEY
 4
     Director, District Court Section
 5   Office of Immigration Litigation
 6
     WILLIAM C. SILVIS
     Assistant Director, District Court Section
 7   Office of Immigration Litigation
 8   SARAH B. FABIAN
     Senior Litigation Counsel, District Court Section
 9
     Office of Immigration Litigation
10         P.O. Box 868, Ben Franklin Station
           Washington, D.C. 20044
11
           Tel: (202) 532-4824
12         Fax: (202) 305-7000
13
           Email: sarah.b.fabian@usdoj.gov
14
     Attorneys for Defendants
15
                          UNITED STATES DISTRICT COURT
16
           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
17

18    Jenny Lisette Flores, et al.,
19          Plaintiffs,                    Case CV 85-4544 DMG-AGRx
20    v.
                                           DEFENDANT’S OPPOSITION TO
21                                         PLAINTIFFS’ AMENDED
22    William Barr, Attorney General       MOTION FOR AWARD OF
                                           ATTORNEYS’ FEES
23    of the United States, et al.,
24          Defendants.
25

26

27

28
     Case 2:85-cv-04544-DMG-AGR Document 597 Filed 07/12/19 Page 2 of 14 Page ID
                                     #:31322



 1
                                     INTRODUCTION
 2      Defendants hereby oppose Plaintiffs’ motion for fees and costs under the Equal
 3
     Access to Justice Act (“EAJA”). This motion should be dismissed first and
 4

 5   foremost because plaintiffs failed in their statutory duty to properly move under the
 6
     EAJA within 30 days of final judgment, and are not entitled to equitable tolling in
 7

 8   this matter. Moreover, Defendants were substantially justified in the June 2018 Ex
 9
     Parte application for relief from the Flores Settlement Agreement. For both of
10
     these reasons the Court should deny Plaintiffs’ motion. Finally, even if the Court
11

12   finds that an award of EAJA fees is appropriate, the demand for significantly
13
     enhanced fees is unwarranted and the fees awarded should be reduced accordingly.
14

15
                             PROCEDURAL BACKGROUND
16
        On June 20, 2018, the President issued an Executive Order requiring “[t]he
17

18   Attorney General [to] promptly file a request with [this Court] to modify the
19
     [Flores Agreement], in a manner that would permit the Secretary [of Homeland
20

21
     Security], under present resource constraints, to detain alien families together

22   throughout the pendency of criminal proceedings for improper entry or any
23
     removal or other immigration proceedings.” See Affording Congress an
24

25   Opportunity to Address Family Separation, Exec. Order No. 13841, 83 Fed. Reg.
26
     29435, 29435 (June 20, 2018) [hereinafter Exec. Order No. 13841]. On June 21,
27

28   2018, Defendants filed an Ex Parte Application seeking limited relief. The Court

                                               1
     Case 2:85-cv-04544-DMG-AGR Document 597 Filed 07/12/19 Page 3 of 14 Page ID
                                     #:31323



 1
     denied such relief in an Order on July 9, 2018. [Dkt. #455] The government filed a

 2   protective notice of appeal, and later dismissed the appeal on April 26, 2019,
 3
     rendering a final judgment on the matter. [Dkt. #539] Plaintiff filed a Motion for
 4

 5   attorneys’ fees on May 28, 2019. [Dkt. #545] Because Plaintiffs failed to comply
 6
     with Local Rule 7-3, the Court denied Plaintiffs’ motion on May 29, 2019. [Dkt.
 7

 8   #546] Plaintiffs’ counsel then met and conferred with Defendants and, in
 9
     accordance with Local Rule 7-3, filed an Amended Motion seven days after that
10
     meet and confer, on June 7, 2019. [Dkt. #550]
11

12

13                                  LEGAL STANDARD
14      Under the “American Rule,” each party ordinarily bears its own attorney’s fees
15
     unless there is express statutory authorization to the contrary. See Alyeska Pipeline
16

17   Serv. Co. v. Wilderness Soc'y, 421 U.S. 240, 245 (1975). One such statutory
18
     authorization is the Equal Access to Justice Act (“EAJA”). “The EAJA renders the
19

20   United States liable for attorneys’ fees for which it would not otherwise be liable,
21
     and thus amounts to a partial waiver of sovereign immunity. Any such waiver must
22
     be strictly construed in favor of the United States.” Ardestani v. I.N.S., 502 U.S.
23

24   129, 137 (1991) (citations omitted); see also Ruckelshaus v. Sierra Club, 463 U.S.
25
     680, 685–86 (1983) (“Waivers of immunity must be construed strictly in favor of
26

27

28

                                               2
     Case 2:85-cv-04544-DMG-AGR Document 597 Filed 07/12/19 Page 4 of 14 Page ID
                                     #:31324



 1
     the sovereign,” and not “enlarge[d] . . . beyond what the language requires.”)

 2   (citations omitted).
 3
        The EAJA provides,
 4

 5         [A] court shall award to a prevailing party other than the United States
 6
           fees and other expenses, in addition to any costs awarded pursuant to
           subsection (a), incurred by that party in any civil action (other than
 7         cases sounding in tort), including proceedings for judicial review of
 8         agency action, brought by or against the United States in any court
           having jurisdiction of that action, unless the court finds that the position
 9
           of the United States was substantially justified or that special
10         circumstances make an award unjust.
11
     28 U.S.C. § 2412(d)(1)(A). Accordingly, a litigant is entitled to attorneys’ fees and
12

13
     costs only if: (1) he or she is the prevailing party; (2) the government fails to show
14
     that its position was substantially justified or that special circumstances make an
15
     award unjust; and (3) the requested fees and costs are reasonable. Id. Notably, in
16

17   order to obtain fees pursuant to this provision, an EAJA applicant must,
18
           within thirty days of final judgment in the action, submit to the court an
19         application for fees and other expenses which shows that the party is a
20         prevailing party and is eligible to receive an award under this
           subsection, and the amount sought, including an itemized statement
21
           from any attorney or expert witness representing or appearing in behalf
22         of the party stating the actual time expended and the rate at which fees
23
           and other expenses were computed. The party shall also allege that the
           position of the United States was not substantially justified. Whether or
24         not the position of the United States was substantially justified shall be
25         determined on the basis of the record (including the record with respect
           to the action or failure to act by the agency upon which the civil action
26
           is based) which is made in the civil action for which fees and other
27         expenses are sought.
28

                                                3
     Case 2:85-cv-04544-DMG-AGR Document 597 Filed 07/12/19 Page 5 of 14 Page ID
                                     #:31325



 1
     Id. § 2412(d)(1)(B). Further, the EAJA provides that attorneys’ fees shall not be

 2   awarded in excess of $125.00/hour unless the court determines that “an increase in
 3
     the cost of living or a special factor, such as the limited availability of qualified
 4

 5   attorneys for the proceedings involved justifies a higher fee.” Id. §
 6
     2412(d)(2)(A)(ii).
 7

 8         A prevailing party may recover attorneys’ fees only if the position of the
 9
     United States was not “substantially justified.” 28 U.S.C. § 2412 (d)(1). Although
10
     the prevailing party is required to clearly allege that the position of the United
11

12   States was not substantially justified, the government bears the burden of
13
     establishing substantial justification. E.g., Guiterrez v. Barnhart, 274 F.3d 1255,
14

15   1258 (9th Cir. 2001). The government may meet that burden by establishing that
16
     its position was “justified to a degree that could satisfy a reasonable person.”
17

18
     Pierce v. Underwood, 487 U.S. 552, 565 (1988). In determining whether the

19   government’s position was reasonable, a reviewing court must ascertain “first,
20
     whether the government was substantially justified in taking its original action; and
21

22   second whether the government was substantially justified in defending the
23
     validity of the action in court.” Kali v. Bowen, 854 F.2d 329, 332 (9th Cir. 1988).
24

25      A position can be justified even though a court ultimately finds that it is not
26
     correct. Pierce, 487 U.S. at 566. The government may sustain its burden by
27
     showing that its position is a novel but credible extension or interpretation of the
28

                                                 4
     Case 2:85-cv-04544-DMG-AGR Document 597 Filed 07/12/19 Page 6 of 14 Page ID
                                     #:31326



 1
     law. Petition of Hill, 775 F.2d 1037, 1042 (9th Circ. 1985). That the government

 2   lost does not raise a presumption that its position was not substantially justified,
 3
     and the government need not show that it had a substantial likelihood of prevailing.
 4

 5   Id.
 6

 7                                         ARGUMENT
 8    I.      The Motion Should be Denied Because Plaintiffs Did Not File Their
 9
              EAJA Motion Within The Statutory Timeframe.

10         Plaintiffs filed their EAJA motion well after the statutory deadline, and the
11
     Court therefore should deny their EAJA Motion. Plaintiffs should not be entitled to
12

13   equitable tolling because their late filing was due to neglect, and in any event, they
14
     did not request equitable tolling from the Court.
15

16
           In order to be considered for fees and costs under EAJA, a motion must be filed
17
     with the Court no later than 30 days from final judgment. When the government
18
     dismisses its own appeal, as it did in this matter, the court’s judgment dismissing
19

20   the case triggers the thirty-day filing period. See Pierce v. Barnhart, 440 F.3d 657,
21
     662 (5th Cir. 2006) (“We hold that where, as here, the government dismisses its
22

23   own appeal, the date of dismissal commences the thirty-day period.”). In addition,
24
     a court may not, by local rule, shorten or extend the time for filing an EAJA
25

26
     petition. See Al-Harbi v. INS, 284 F.3d 1080, 1082 (9th Cir. 2002) (“[T]o the

27

28

                                                  5
     Case 2:85-cv-04544-DMG-AGR Document 597 Filed 07/12/19 Page 7 of 14 Page ID
                                     #:31327



 1
     extent that [the time limit in] Ninth Circuit Rule 39-1.6 is inconsistent with the

 2   EAJA, the Circuit Rule is inapplicable, and the EAJA controls.”).
 3
           The EAJA is a waiver of sovereign immunity and must be construed
 4

 5   narrowly. See Auke Bay Concerned Citizen’s Advisory Council v. Marsh, 779 F.2d
 6
     1391, 1392-93 (9th Cir. 1986). In the present matter, Plaintiffs’ Amended Motion
 7

 8   was filed well past the 30-day deadline. The judgment became final on voluntarily
 9
     dismissal by the government on April 26, 2019. [Dkt. #539] Plaintiffs filed an
10
     initial Motion for Attorney Fees on May 28, 2019, which satisfied the deadline.
11

12   [Dkt. #545] However, the Court promptly denied and dismissed this motion given
13
     the failure of Plaintiffs to comply with Local Rule 7-3. [Dkt. #546] Plaintiffs
14

15   proceeded to re-file their Motion, now including an amended statement indicating
16
     compliance with Local Rule 7-3, on June 7, 2019. [Dkt. #550] This filing,
17

18
     however, was made 42 days after the final judgment date and no longer complies

19   in a timely manner with EAJA. Accordingly, the motion should be denied as
20
     untimely.
21

22         While equitable tolling might apply in certain circumstances to excuse a
23
     party from filing outside the 30-day deadline, the Court’s discretion to apply
24

25   equitable tolling is limited to a case by case basis, and should be used sparingly.
26
     The Supreme Court has declined to apply such relief in instances of mere
27
     carelessness on the part of plaintiff. See Irwin v. Dep’t of VA, 498 U.S. 89, 96
28

                                                6
     Case 2:85-cv-04544-DMG-AGR Document 597 Filed 07/12/19 Page 8 of 14 Page ID
                                     #:31328



 1
     (1990) (declining to offer equitable tolling given an excuse ranked “at best [as] a

 2   garden variety claim of excusable neglect”). In addition, courts have opted against
 3
     considering applying the doctrine when the reasons equitable tolling is merited are
 4

 5   unknown. See Bernstein v. DOC, No. C 95-0582 MHP, 2004 U.S. Dist. LEXIS
 6
     6672 (N.D. Cal. Apr. 19, 2004) (refusing to consider an equitable tolling when
 7

 8   “applicants have not put forth a sufficient equitable basis for invoking the
 9
     doctrine”). Here, Plaintiffs are not entitled to equitable tolling of the EAJA
10
     statutory deadline because they provide no explanation at all for their failure to
11

12   timely file their motion, let alone one that could be seen as anything other than
13
     carelessness or neglect.
14

15         The Amended Notice of Motion makes only one direct reference to the
16
     refiling as timely. See Plaintiffs’ Amended Notice of Motion for Attorneys’ Fees at
17

18
     1 [Dkt. #550] (“This Amended Notice of Motion and Motion is timely, in

19   accordance with the Court’s Minute Order allowing refiling without prejudice after
20
     compliance”). Plaintiffs note that refiling is permitted pursuant to the Court’s
21

22   Order, which expressly allowed for refiling. However, Plaintiffs fail to discuss the
23
     timeliness issue or to explain how their amended filing might be found to meet the
24

25   statutory deadline when it was filed 12 days after that deadline. They fail to explain
26
     why they should be excused from failing to timely file because they failed to
27
     comply with the local rule requiring a meet and confer with counsel. And they
28

                                                7
     Case 2:85-cv-04544-DMG-AGR Document 597 Filed 07/12/19 Page 9 of 14 Page ID
                                     #:31329



 1
     provide no reason why that failure was anything other than careless, particularly

 2   given that they have complied with that very local rule in numerous other filings in
 3
     this litigation. In short, Plaintiffs provide no information or explanation that would
 4

 5   warrant equitable tolling in this specific matter. Given the long established practice
 6
     of construing waivers of sovereign immunity narrowly, the Court should therefore
 7

 8   deny Plaintiffs’ motion as untimely filed.
 9
      II.   Defendants Have Substantial Justification Due to Special
10          Circumstances
11
            If the Court considers the motion on the merits, then the Court should deny
12

13
     the motion because Defendants were substantially justified in their position in the
14
     underlying litigation. Specifically, Defendants were substantially justified in
15
     bringing their motion because they were required to do so by the Executive Order,
16

17   and recent injunctions had raised special circumstances of particularly novel and
18
     complex issues in this matter.
19

20          The EAJA permits a court to deny attorneys’ fees and expenses to prevailing
21
     parties where “the court finds…that special circumstances make an award unjust.”
22

23
     28 U.S.C. § 2412(d)(1)(A). The legislative history further explains that “[t]his

24   ‘safety valve’ helps to insure that the Government is not deterred from advancing in
25
     good faith the novel but credible extensions and interpretations of the law that often
26

27   underlie vigorous enforcement efforts.” H.R. Rep. No. 96-1418, at 11 (1980),
28

                                                  8
     Case 2:85-cv-04544-DMG-AGR Document 597 Filed 07/12/19 Page 10 of 14 Page ID
                                     #:31330



 1
      reprinted in 1980 U.S.C.C.A.N. 4984, 4990; S. Rep. No. 96-253, at 7 (1979). As

 2    pertains to this case, the preliminary injunction issued in the ongoing Ms. L case
 3
      presented novel and complex challenges to the government with regard to the issue
 4

 5    of keeping families together in family residential centers. Additionally, Executive
 6
      Order No. 13841 raised new questions about the government’s custody of families,
 7

 8    and required Defendants’ request to the Court for emergency modification of the
 9
      Flores Settlement. Ms. L. v. United States Immigration & Customs Enf’t (“ICE”),
10
      310 F. Supp. 3d 1133 (S.D. Cal. 2018). Because the underlying filing was a result of
11

12    the challenging legal scenario resulting in the Ms. L. injunction as well as an
13
      Executive Order requiring the filing, there is good reason to find that the
14

15    government’s position was substantially justified and to deny Plaintiffs’ motion on
16
      that ground.
17

18
     III.   Plaintiffs Demand an Unreasonably Enhanced Fee

19          Should the Court find that an award is justified, the Court should reduce the
20
      amount awarded because Plaintiffs are requesting an unreasonably enhanced fee
21

22    structure.
23
            A district court may not award attorneys’ fees in excess of $125 per hour,
24

25    “unless the court determines that an increase in the cost of living or a special
26
      factor, such as the limited availability of qualified attorneys for the proceedings
27
      involved, justifies a higher fee.” 28 U.S.C. § 2412(d)(2)(A)(ii). This $125 per hour
28

                                                 9
     Case 2:85-cv-04544-DMG-AGR Document 597 Filed 07/12/19 Page 11 of 14 Page ID
                                     #:31331



 1
      rate may be presumptively construed as a ceiling, not a floor. See Mathews-Sheets

 2    v. Astrue, 653 F.3d 560, 563 (7th Cir. 2011) (“The $125 rate is a presumptive
 3
      ceiling; to justify a higher rate the plaintiff must point to inflation or some other
 4

 5    special factor.”) The Ninth Circuit has notably held that any practice specialty in a
 6
      particular area of the law may constitute a “special factor” for EAJA purposes. See
 7

 8    Nadarajah v. Holder, 569 F.3d 906, 912-14 (9th Cir. 2009). However, if such
 9
      practice specialties routinely are recognized as “special factors,” then fee awards
10
      that are actually subject to the statutory cap imposed by Congress will indeed be
11

12    rare. See Thangaraja v. Gonzales, 428 F.3d 870, 876 (9th Cir. 2005) (“We decline
13
      to adopt counsel’s proposed per se rule that ‘the practice of immigration law
14

15    should be classified as a specialty similar to practicing patent law.’”).
16
      Accordingly, even if a case arises in the context of a particular field of law, if there
17

18
      were no complex factual or legal issues unique to that field of law, then there can

19    be no basis for an enhancement on the basis of “limited availability of qualified
20
      counsel.” See United States v. Real Prop. Known as 22249 Dolorosa St., 190 F.3d
21

22    977, 984 (9th Cir. 1999) (“[e]ven assuming that expertise in defending civil
23
      forfeiture actions qualifies as a practice specialty requiring distinctive knowledge
24

25    and skills, [the additional requirements that the skills be needed in the litigation
26
      and unavailable elsewhere at the statutory rate] have not been met here.”); Rueda-
27
      Menicucci, 132 F.3d 493, 496 (9th Cir. 1997) (“[w]hile we believe that a specialty
28

                                                 10
     Case 2:85-cv-04544-DMG-AGR Document 597 Filed 07/12/19 Page 12 of 14 Page ID
                                     #:31332



 1
      in immigration law could be a special factor warranting an enhancement of the

 2    statutory rate…we find that counsel’s specialized skill was not needful for the
 3
      litigation in question”).
 4

 5           The enhanced fee requested by Plaintiffs in this matter is excessive and
 6
      should not be ordered by the Court. Specifically, Defendants oppose an award of
 7

 8    $950/hour for Peter Schey. See Plaintiffs’ Amended Notice of Motion for
 9
      Attorneys’ Fees at 14 [Dkt. #550]. While Defendants recognize that the Court has
10
      previously found that “Schey…[is] uniquely positioned to efficiently litigate the
11

12    enforcement action in question,” in this action any particular expertise of Mr.
13
      Schey was not required, and the increasing enhancement of Schey’s rate with each
14

15    passing litigation is inappropriate. [Dkt. #383] Notably, the Special Monitor in this
16
      case is paid at a rate of only $275/hour, see Order Appointing An Independent
17

18
      Monitor at 17 [Dkt. #494], and a payment to Plaintiffs’ counsel of more than three

19    times that rate for a motion that did not raise any issues “requiring distinctive
20
      knowledge and skills” is plainly excessive. Defendants therefore assert that if the
21

22    Court awards fees to Plaintiffs, it should award a rate to Mr. Schey that is more in
23
      line with the Monitor’s rate of $275 per hour.
24

25
                                        CONCLUSION
26
            Plaintiffs have failed in their statutory duty to comply with the deadline and
27

28    have forfeited their request of attorney fees. Moreover, Plaintiffs are not entitled to
                                                11
     Case 2:85-cv-04544-DMG-AGR Document 597 Filed 07/12/19 Page 13 of 14 Page ID
                                     #:31333



 1
      EAJA fees as the Government was substantially justified in their litigation. Finally,

 2    the enhanced fee of attorney Peter Schey has exceeded a reasonable level and
 3
      should be reduced.
 4

 5    DATED: July 12, 2019                   JOSEPH H. HUNT
 6
                                             Acting Assistant Attorney General
                                             Civil Division
 7

 8                                           WILLIAM PEACHEY
                                             Director, District Court Section
 9
                                             Office of Immigration Litigation
10
                                             WILLIAM SILVIS
11
                                             Assistant Director, District Court Section
12                                           Office of Immigration Litigation
13
                                             /s/ Sarah B. Fabian
14
                                             SARAH B. FABIAN
15                                           Senior Litigation Counsel
                                             Office of Immigration Litigation
16
                                             District Court Section
17                                           P.O. Box 868, Ben Franklin Station
18
                                             Washington, D.C. 20044
                                             Tel: (202) 532-4824
19                                           Fax: (202) 305-7000
20                                           Email: sarah.b.fabian@usdoj.gov
21
                                             Attorneys for Defendants
22

23

24

25

26

27

28

                                               12
     Case 2:85-cv-04544-DMG-AGR Document 597 Filed 07/12/19 Page 14 of 14 Page ID
                                     #:31334



 1
                                 CERTIFICATE OF SERVICE
 2
            I hereby certify that the foregoing document filed through the ECF system

 3
      will be sent electronically to the registered participants as identified on the Notice

 4
      of Electronic Filing and paper copies will be sent to those indicated as non-

 5
      registered participants.

 6
      DATED: July 12, 2019                    /s/ Sarah B. Fabian
 7                                            SARAH B. FABIAN
 8
                                              Senior Litigation Counsel
                                              District Court
 9                                            Office of Immigration Litigation
10
                                              Civil Division, U.S. Department of Justice

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 13
